UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KEITH MELVILLE,
                             Plaintiff,                               19-CV-10919 (CM)
                    -against-                                        BAR ORDER UNDER
MRS. BRABRA FIALO,                                                     28 U.S.C. § 1651

                             Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, filed this action seeking to proceed in forma pauperis (IFP).

The Court, by order dated July 11, 2018, previously warned Plaintiff that further duplicative or

frivolous litigation in this Court would result in an order barring him from filing new actions IFP

without prior permission. On December 23, 2019, the Court dismissed this action as frivolous,

and, in light of Plaintiff’s litigation history, ordered Plaintiff to show cause within thirty days

why he should not be barred from filing further actions IFP in this Court without prior

permission. Plaintiff has not responded to the Court’s December 23, 2019 order. 1

                                          CONCLUSION

       The Court bars Plaintiff from filing future civil actions IFP in this Court without first

obtaining from the Court leave to file. See 28 U.S.C. § 1651. Plaintiff must attach a copy of his

proposed complaint and a copy of this order to any motion seeking leave to file. The motion

must be filed with the Pro Se Intake Unit of this Court. If Plaintiff violates this order and files an

action without filing a motion for leave to file, the Court will dismiss the action for failure to

comply with this order.



       1
         On December 26, 2019, Plaintiff filed a new action in this Court, and on January 17,
2020, the Court dismissed that action for lack of subject matter jurisdiction. See Melville v. Jiha,
ECF 1:19-CV-11903, 5 (S.D.N.Y. Jan. 17, 2020).
         The Clerk is directed to close this action.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     January 27, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                   2
